Investigation of Professional Conduct
’ORDER
San Juan, Puerto Rico, December 23, 1969
■ The question of attorney Alfonso Rivera Valdivieso having been considered, the Court concludes that there is no cause to file a .complaint against the aforementioned attorney and, consequently, orders its dismissal.
It was so agreed by the Court and certified by the Clerk.
Mr. Chief Justice Negrón Fernández did not participate herein. Mr. Justice Blanco Lugo, Mr. Justice Ramirez Bages, and Mr. Justice Torres Rigual, dissented, for considering that there was cause to file a complaint.
(s) Joaquín Berríos

Clerk

—0—,